 410DECISIONS OF NATIONAL LABOR RELATIONS BOARDRelations Act, as amended, now known as the Labor-ManagementRelations Act, 1947, as amended.3.The Board's standard for exercising jurisdiction over a nonretailenterprise is a minimum of $50,000 outflow or inflow, direct or indirect(Siemons Mailing Service, 122NLRB 81, 85;Eau Claire and VicinityBuilding and Construction Trades Council and Robert Bauer,122NLRB 1341, 1343;Frank Schafer, Inc.,127 NLRB 210, Case No.AO-8). Its standard for asserting jurisdiction over enterprises whoseoperations exert a substantial impact on the national defense is a show-ing that "the Board has statutory jurisdiction."Ready Mixed Con-crete t Materials, Inc.,122 NLRB 318, 320. Cf.Mitchell v. Lublin,358 U.S. 207, 213.Accordingly, the parties are advised, pursuant to Section 102.103 ofthe Board's Rules and Regulations, that the Board would assert juris-diction over the operations of Miller, Midwest, and Fluor with respectto labor disputes cognizable by the Board under Sections 8, 9, or 10 ofthe Act.The Board expressly does not pass upon the question ofwhether the conduct involved is cognizable under said Sections 8, 9,or 10, and limits its opinion solely to the question of asserting jurisdic-tion over the operations of the employers mentioned herein.Air Reduction Company, IncorporatediandGeneral Drivers,Warehousemen,and Helpers,Local Union Number 89,affili-ated with the International Brotherhood of Teamsters, Chauf-feurs,Warehousemen and Helpers of America, Petitioner.Case No. 9-RC-37841.April 26, 1960DECISION AND DIRECTION OF ELECTIONSUpon a petition duly filed, a hearing was held before Daniel J.Smitas, hearing officer.The hearing officer's rulings made at thehearing are free from prejudicial error and are hereby affirmed.Pursuant to the provisions of Section 3(b) of the National LaborRelations Act, the Board has delegated its powers in connection withthis case to a three-member panel [Chairman Leedom and MembersJenkins and Fanning].Upon the entire record in this case, the Board finds:1.The Employer is engaged in commerce within the meaning ofthe National Labor Relations Act.2.The labor organization involved claims to represent certain em-ployees of the Employer.3.A question affecting commerce exists concerning the representa-tion of employees of the Employer, within the meaning of Section9(c) (1) and Section 2(6) and (7) of the Act.1The Employer's name appears as amended at the hearing.127 NLRB No. 53. AIR REDUCTION COMPANY, INCORPORATED4114.The Employer is a New York corporation engaged in the whole-sale and retail marketing of gases and welding apparatus.The estab-lishment here involved consists of an office and warehouse of the Em-ployer at Louisville, Kentucky, at which it stores and sells weldingequipment, and maintains certain records for its area operations.'Petitioner seeks to represent a unit composed of the order fillers,stock ledger clerk, and order typist at the aforementioned location,and is willing to include the order clerk, should the Board so find.The Employer would have the petition dismissed as requesting aninappropriate unit, but in any event would not include the stock ledgerclerk, order clerk, or order typist, on the ground that the latterclassifications represent only a segment of its office clerical staff atthe office and warehouse.Petitioner has been recognized as collective-bargaining representa-tive for the order fillers since 1955, and is party to a current contractwith the Employer covering these employees.All other employeesat this location are unrepresented, with the exception of several repair-men assigned to another plant and not involved in this proceeding.There are at present two employees classified as order fillers. Theseemployees work on the first floor of the office and warehouse, in anopen area containing storage bins and packing tables.Their dutiesconsist of unpacking and shelving incoming merchandise, and prepar-ing goods for delivery to customers.'Approximately 8 feet from the packing tables are three desks, usedby the order clerk, order typist, and stock ledger clerk, respectively.The order clerk receives written and telephone orders from customers,and notes such orders on printed order forms after obtaining certaindata from a reference catalog.He then passes the completed forms tothe order typist, who prepares additional forms concerning shipmentsand credits, and also maintains a file of customers' orders.The orderclerk passes these forms to the stock ledger clerk, who utilizes themin the preparation of inventory and requisition records.Thereafterthe order forms are given to the order fillers, who fill the orders asnoted above.The order typist and order clerk are nominally supervised by thesales office manager, while the storekeeper supervises the order fillersand stock ledger clerk'The work of these employees does not re-2The Employer operates a plant several miles from the office and warehouseThisplant appears to be engaged in the distribution of the Employer's gas products,and haslittle contact with the office and warehouse,which handles only "hard goods."TheEmployer'has another operation on Lampton Street, of undisclosed nature.Petitionerrepresents the Lampton Street mechanics,as well as drivers, drivers'helpers, and dock-men at the plant.Another union represents the production and maintenance employeesat the plant.8In accordance with Petitioner's current contract with the Employer,the order fillersare hourly paid.All other employees at the office and warehouse are salaried.AThe sales office manager was listgd as supervisor of the order clerk and order typist onthe Employer's organizational chart dated September 1, 1959.There is no indication 412DECISIONS OF NATIONAL LABOR RELATIONS BOARDquire close supervision, however, and, as the sales office manageroccupies an office on the second floor, his contact with the order clerkand order typist appears to be only sporadic.It is clear from the record that the stock ledger clerk, the orderclerk, and the order typist work as a team with the order fillers inprocessing and executing customers' orders for "hard goods." Inview of the close working relationship between these employees, andtheir common work location, we find they are all essentially plantclerical employees, and may constitute an appropriate unit for col-lective-bargaining purposes.'All other employees at the office and warehouse work on the secondfloor. In addition to certain managerial, supervisory, and confidentialemployees excluded by stipulation of the parties, there are threeindividuals alleged by the Employer to be necessarily a part of theunit soughtby Petitioner. These individuals are the sales correspond-ent, sales mechanics clerk, and switchboard operator-receptionist.The sales correspondent answers inquiries concerning the Em-ployer's products and prices, maintains advertising and office sup-plies,and performs certain other miscellaneous tasks.The salesmechanics clerk makes up authorization and price cards from datacontained in gas purchase contracts, and forwards this informationto the Employer's tabulating center in Houston, Texas.This em-ployee also types letters and memoranda from a dictating machine,and maintains customer account files.The switchboard operator-receptionist performs the usual duties associated with this classifica-tion,and also has typing and filing duties relating to generalcorrespondence, freight arrival notices, and freight bills.All threeemployees are supervised by the sales office manager.The sales correspondent, sales mechanics clerk, and switchboardoperator-receptionist work in an area removed from the Employer'sshipping and storage area.While their work to some extent concernsthe "hard goods" shipping operation performed on the first floor,much of it relates to the Employer's overall area operations, includinggas shipments from other locations.Their duties are entirely clericalin nature. In view of these facts, and the entire record, we find thesales correspondent, sales mechanics clerk, and switchboard operator-receptionist are office clericals.As Petitioner does not wish to includethese employees in the unit, we shall, in accordance with the Board'susual practice, exclude them from the unit of plant clerical employees."As the stock ledger clerk, order clerk, and order typist are excludedfrom the existing bargaining unit of order fillers, in accordance withthat an earlier organizational chart existed.The present stock ledger clerk, who servedas order typist prior to April 1, 1959, testified that during such time it was her impressionthe storekeeper was the "boss"of the three downstairs employees.6MixermobileManufacturers,Inc.,119 NLRB 1617,1618;Dependable Parts, Inc,112 NLRB 581, 583.° Interstate Supply Co.,117 NLRB 1062. THERMO KING CORPORATION413Board policy they are entitled to a self-determination election withrespect to their inclusion in such unit.'We shall, therefore, directseparate elections in the following voting groups of plant clericalemployees at the Employer's office and warehouse at Louisville, Ken-tucky, excluding all other employees, the sales correspondent, salesmechanics clerk, switchboard operator-receptionist, manager's sec-retary, professional employees, guards, and all supervisors as definedin the Act.A. The order fillers.B. The stock ledger clerk, order clerk and order typist.In conformity with the Board's decision inWaikiki Biltmore, Inc.,d/b/a The Waikiki Biltmore Hotel,'the votes shall be counted asfollows : If a majority of the employees in each of the above votinggroups votes for the Petitioner, both groups will be merged into asingle overall unit, which, under the circumstances, we find to be ap-propriate.In the event a majority in voting group A selects thePetitioner, and a majority in voting group B votes against the Peti-tioner, the employees in group A shall constitute an appropriate unitand may continue to be represented by the Petitioner, and those ingroup B shall remain unrepresented.However, if a majority of theemployees in voting group A do not select the Petitioner, and a ma-jority in voting group B votes for the Petitioner, the latter shall notconstitute an appropriate unit, and in this circumstance likewise shallremain unrepresented.The Regional Director is instructed to issuethe appropriate certification or certifications as directed by the out-come of the elections.[Text of Direction of Elections omitted from publication.]7Look Joint Pipe Co.,120 NLRB 1238.8127 NLRB 82.For the reasons stated in his dissenting opinion inWaikiki Bilt-more, Inc.d/b/aThe Waikiki Biltmore Hotel,Member Fanning would follow the Board'sprevious practice of pooling in the present case.Thermo King CorporationandNational Union,United Weldersof America(Independent), Petitioner.Case No. 18-RC-4173.April 26, 1960DECISION AND ORDERUpon a petition duly filed, a hearing was held before Charles J.Frisch, hearing officer.The hearing officer's rulings made at the hear-ing are free from prejudicial error and are hereby affirmed.Pursuant to the provisions of Section 3 (b) of the Act, the Board hasdelegated its powers in connection with this case to a three-memberpanel [Members Rodgers, Jenkins, and Fanning].127 NLRB No. 42.